Citation Nr: 1330534	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, other than irritable bowel syndrome, previously claimed as gastroesophageal reflux disease (GERD). 

2. Entitlement to an initial compensable evaluation for bilateral hearing loss. 

3. Entitlement to an initial compensable evaluation for eczematous dermatitis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983; from January to July 1991, in Operation Desert Storm; and from November 2004 to February 2006 in Iraq, Southwest Asia. The Veteran also served in the Army Reserves and the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO). The RO granted service connection for (bilateral) hearing loss and eczematous dermatitis each rated as noncompensably disabling, effective from February 28, 2007. The RO also denied the claims of service connection for any lumbar spine condition, irritable bowel syndrome, GERD, residuals of insect bite, and left arm tremors. The Veteran disagreed with those ratings and a timely appeal was filed.

In April 2010 a hearing was held at the RO before a decision review officer (DRO). During the hearing, the DRO identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims. Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). A transcript of the hearing has been associated with the claims folder. 

In a December 2011 rating decision, the RO granted service connection for irritable bowel syndrome, evaluate as 10 percent disabling, effective from February 28, 2007. A rating decision in May 2013 granted service connection for degenerative joint disease and disc disease herniation thoracolumbar spine, evaluated as 40 percent disabling; radiculopathy right and left lower extremity (due to Lyme's disease as a residual of an insect bite), each separately evaluated as 20 percent disabling; right and left upper extremity neuritis, each separately evaluated as 20 percent disabling; all effective from February 28, 2007. 

The claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and any other appropriate U.S. Government and/or records depository and DETERMINE THE EXACT DATES OF ACDUTRA IN THE U.S. ARMY RESERVE AND/OR THE ARMY NATIONAL GUARD, now reportedly at some point or points from the 1980's through 2006, when he retired from either. If it is reasonably certain these records no longer exist or that any further efforts to obtain them would be futile, provide the Veteran with an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified. 38 C.F.R. § 3.159(c) and (e) (2013). 

2. Schedule a VA compensation examination for a medical nexus opinion regarding the etiology of the Veteran's gastrointestinal disorder, other than irritable bowel syndrome, claimed as GERD. 

All necessary diagnostic testing and evaluation should be performed. The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand. After a review of the record, to include all relevant medical records and lay statements contained therein, the examiner should offer an opinion responding to the following: 

Provide an opinion as to whether there is clear and unmistakable evidence (I.E., NOT REASONABLY DEBATEABLE) indicating a gastrointestinal disorder, other than irritable bowel syndrome, claimed as GERD was not aggravated (I.E. PERMANENTLY WORSENED) during or by the Veteran's service from November 2004 to February 2006, beyond its natural progression. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3. Schedule AUDIOLOGIC AND DERMATOLOGIC EXAMINATIONS, BOTH WITHIN VA PROTOCOLS, to reassess the severity of these service-connected disabilities. 

The examinations should include any diagnostic testing or evaluation needed. The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. The examiners must discuss the underlying medical rationale for all opinions expressed or conclusions reached.

When reassessing the severity of the skin disorder, the examiner must specifically indicate:




(1) the percentage of the entire body that is affected;

(2) the percentage of the exposed areas of the body that is affected; and

(3) whether treatment of the eczematous dermatitis requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required. 

4. Then readjudicate the claims in light of all additional evidence. If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


